Citation Nr: 0209484	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to October 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO which denied 
service connection for arteriosclerotic heart disease.

It is noted that the veteran's representative has raised 
claims of service connection for chronic myositis, muscular 
rheumatism, bilateral hearing loss, and generalized anxiety; 
these claims have not been developed for appellate review and 
are referred to the RO for appropriate action. 


FINDING OF FACT

Arteriosclerotic heart disease was not noted in service or 
within one year of his service discharge; arteriosclerotic 
heart disease is not related to a disease or injury in 
service.


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records reveals 
that at entrance examination, his cardiovascular system was 
normal.  Blood pressure was 130/70 (systolic/diastolic).  
Chest X-rays taken were negative.  The examiner noted that 
the veteran claimed "chest trauma," but noted that X-rays 
were negative and determined that such was not considered 
disqualifying.  On separation examination, the cardiovascular 
system was normal.  Blood pressure was 128/76.  Chest X-rays 
taken at that time revealed no significant abnormalities.  
The examiner noted that the veteran had pain in the chest for 
the last two months.  The veteran reported a chest injury at 
age 15 from wrestling.  He reported that he fractured 7 ribs 
and the sternum on the right.  The examiner noted 
"[s]ymptomatic on lifting-[n]o aggravation."  The veteran 
underwent a review before a medical board.  The medical board 
determined that, "Clinical findings do not substantiate 
soldier's claim for aggravation of pains and aches due to 
military service."

In October 1944, the veteran filed a claim of service 
connection for chest pain. 

The veteran was hospitalized in November 1944.  An examiner 
noted that the veteran had been in service for six months and 
was admitted with complaints of a backache, weakness, dry 
throat, palpitation, dizziness, and a history of being on 
sick call 16 times in four months for numerous complaints.  
Physical findings and laboratory studies were all negative.  
Examination of the heart revealed no apparent enlargement or 
apical impulses.  Muscle tone was good.  Aortic second sound 
was accentuated.  There were no murmurs or thrills, and no 
arrhythmia.  The heart was regular as to rate, rhythm, and 
quality.  EKG studies were within normal limits.  Pressure 
was 142/90, 140/90, 126/74 and 140/90.  In a separate 
November 1944 medical record, C.W.I., M.D., stated that the 
veteran had reported that since leaving service, he was 
unable to apply himself in a useful manner and was extremely 
exhausted.  The veteran stated that activity would cause him 
to "give out" and would cause profuse pains throughout the 
chest.  Dr. C.W.I. entered a diagnosis of "psychoneurosis, 
neurasthenic and hysteric conversion types, severe, cause 
undetermined, manifested by report of disabling easy 
fatigability to complete exhaustion, insomnia, diffuse chest 
and back pains, and persistent sore throat . . . without 
objective evidence of organic cause. . . ."

By a December 1944 RO decision, service connection for a 
chest condition was denied.  By a June 1946 Board decision, 
service connection for symptoms referrable to the chest were 
denied.

On private examination in October 1972, the veteran 
complained of extreme weak spells accompanied by chest pain 
after slight exertion causing him to have to lie down for 
some time after any exertion.  He also complained of severe 
nervousness.  On examination, his heart was not enlarged; his 
rhythm was regular; and he had no murmurs.  In November 1973, 
he had similar complaints.  His heart rate was regular with 
no significant murmurs; and chest expansion was somewhat 
limited.  An EKG study was within normal limits.  A heart 
disability was not diagnosed. 

VA medical records reflect that the veteran was diagnosed 
with costochondritis in November 1976.  VA medical records 
dated in the 1980s show regular diagnoses of arrhythmias.  In 
August 1983, he was hospitalized in a VA facility for 
ventricular arrhythmias.  In the hospitalization summary 
report, the VA examiner stated that the veteran had been in 
excellent health until 1982, when he was diagnosed was 
suffering from ventricular bigeminy.  The veteran did relate 
that he had been told that he had a nervous heart 35 years 
earlier.

In July 1995, the veteran was hospitalized at White County 
Memorial Hospital and the assessments included chronic heart 
disease with atrial dysrhythmia.  

In a November 1995 statement, J.C.H., M.D., indicated that he 
had followed the veteran for the last couple of years for 
atherosclerotic heart disease and cardiac arrhythmias.  It 
was noted the veteran had been recently hospitalized with a 
transient ischemal attack.  

At a June 1996 RO hearing, the veteran testified that after 
he had completed a 12-mile hike and slept in the cold, he 
became overtired easily.  He stated that he believed that the 
12-mile hike and sleeping outside in the cold caused him to 
develop a heart disorder in service, which was related to his 
current heart disorder.  

At a March 1997 RO hearing, the veteran testified he did not 
have any heart problems prior to service.  He stated he 
noticed he began having problems after he entered military 
service, particularly after basic training.  He noted that he 
did not receive treatment in service for his heart but that 
within one month from being discharged from service he was 
diagnosed with a nervous heart.  He stated that he had chest 
pain and that he took nitroglycerin.  The veteran stated that 
his current symptoms were like the symptoms he experienced in 
service.

Private medical records, dated from the mid 1990s to 2001, 
show that the veteran was diagnosed as having atherosclerotic 
heart disease. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the rating decision 
and of the reasons and bases for the denial of his claim.  It 
is also noted that in a June 2001 letter, the veteran was 
informed that the VCAA had been signed into law.  The Board 
concludes that the discussions in the rating decision and 
supplemental statement of the case (SSOC) (issued in October 
2001) informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.
             
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this regard, VA has obtained all records which 
were identified by the veteran as bearing on his claim for a 
heart disability.  Specifically, all outstanding VA medical 
records have been obtained.  Scheduling a VA examination is 
unnecessary in this case.  There is no competent evidence 
linking arteriosclerotic heart disease to a disease or injury 
in service.  As VA has done everything reasonably possible to 
assist the veteran, and the evidence on file is adequate to 
evaluate his claim of service connection for arteriosclerotic 
heart disease, the Board may proceed with appellate review of 
his claim. 

The Board also notes that the October 2001 SSOC advised him 
of the evidence that had been obtained and considered.  He 
has not, by correspondence or testimony, indicated that there 
is any medical evidence to be obtained relative to his 
arteriosclerotic heart disease.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the veteran, and there is no 
specific evidence to advise him to obtain.  Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection for 
arteriosclerotic heart disease may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997).  Finally, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the veteran's service medical records does not 
reveal any complaints, treatment, or a diagnosis of heart 
problems.  It is acknowledged that the veteran did complain 
of chest pain during service, and it was explained that he 
had sustained a pre-service musculoskeletal injury to the 
chest while wrestling.   

Post-service medical evidence shows that the veteran was 
hospitalized in November 1944, shortly after his service 
discharge.  During this period of hospitalization, he 
complained of weakness and exhaustion on activity.  Physical 
examination did not reveal any heart abnormalities.  In fact, 
his heart was noted as regular in rate, rhythm, and quality.  
A heart disability was not diagnosed.  Rather, it was noted 
he had a psychoneurosis manifested by a report of disabling 
easy fatigability to complete exhaustion, insomnia, diffuse 
chest and back pains, and a persistent sore throat.  

There is no evidence of heart problems in the 1950s, 1960s, 
or 1970s.  In the 1980s, the veteran was diagnosed as having 
arrhythmias.  The earliest evidence of arteriosclerotic heart 
disease is in the mid 1990s, which is five decades after he 
was released from active service.  

In sum, the Board concludes there is no competent evidence of 
arteriosclerotic heart disease in service or within one year 
of his service separation.  While there is a current 
diagnosis of arteriosclerotic heart disease, there is no 
competent medical evidence on file which links such to a 
disease or injury in service.
 
The Board acknowledges the veteran's assertions that his 
arteriosclerotic heart disease is attributable to service.  
While the veteran is competent to describe events or 
symptomatic manifestations of a disorder that are perceivable 
to a lay party, without medical expertise or training, he is 
not competent to offer a medical opinion as to the causation 
of any current heart problems.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to render 
medical opinions).  As such, the veteran's opinion has little 
probative value.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for arteriosclerotic heart disease is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

